DETAILED ACTION

Status of the Application

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to amendments filed on 08/09/2022. Claims 1, 2, 4, 5, and 7 have been amended. Claims 1-2, 4-5, and 7-8 are currently pending. Claims 1-2, 4-5, and 7-8 are allowed.

Allowable Subject Matter

Claims 1-2, 4-5, and 7-8 are allowed.

Reasons for Allowance

Claim amendments filed on 08/09/2022 overcame the rejections under 35 U.S.C.101 and 35 U.S.C. 112(b) and addressed the claim objections. Accordingly, the rejections and objections have been withdrawn. The claimed invention provides a practical application similar to Diamond vs. Diehr.
Closest prior art(s) to the claimed invention include(s) Lin et al (US 2019/0266554 A1), Mohamed (US 2018/0374138 A1), Babcock et al. (US 2010/0065632 A1), Gopinath et al. (US 2015/0379449 A1), and Wu et al (US 2012/0054076 A1). None of the prior art(s) alone or in combination teach(es) the claimed invention as detailed in claims 1, 4, and 7; wherein the novelty is not in one limitation, but rather in the combination of all limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624